IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED

WADE O. BROCKWAY, JR.,

             Appellant,

v.                                               Case No. 5D16-3043

STATE OF FLORIDA,

             Appellees.

________________________________/

Opinion filed July 11, 2017

Appeal from the Circuit Court
for Marion County,
Robert W. Hodges, Judge.

Wade O. Brockway, Jr., Madison, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Allison Leigh Morris,
Assistant Attorney General, Daytona
Beach, for Appellee.



PER CURIAM.



      AFFIRMED. See Fla. R. App. P. 9.315(a).



SAWAYA, EVANDER, and BERGER, J.J., concur.